        Case 7:19-cr-00882-KMK Document 13 Filed 05/26/20 Page 1 of 1
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601



                                                      May 26, 2020

BYECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Francis O'Reilly, 19 Cr. 882 (KMK)


Dear Judge Karas :

        Sentencing in this matter is currently scheduled for June 4, 2020, at 2 p.m. In light of the
COVID-19 pandemic, the Government respectfully requests that the Court adjourn the
sentencing until August 2020. The Government has attempted to reach defense counsel but has
not received the defendant's position on the adjournment.


                                                                Respectfully submitted,

                                                                GEOFFREY S. BERMAN
                                                                United States Attorney


                                                           By:/s/ Olga Zverovich
                                                              Olga I. Zverovich
                                                              Assistant United States Attorney
                                                              Tel: (212) 637-2514

cc:    Jason Ser, Esq. (by ECF)




                                                                SOORDl;Rir
                                                                                )
                                                                                         -+1~
                                                                                          .
                                                                                          \-
